Title: From Thomas Jefferson to Edmond Charles Genet and George Hammond, 10 November 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Germantown Nov. 10. 1793.

I have the Honor to inform you that the District Attorney of Maryland is this day instructed to take measures for finally settling the case of the British brig Coningham captured by the French privateer the Sans Culottes of Marseilles, and reclaimed as taken within the jurisdiction of the United States, in which he will proceed as I had the honor of stating to you in my letter of Nov. 10. I have that of being with respect and esteem, Sir, Your most obedient and most humble servant
